IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                             Assigned on Briefs July 13, 2010

              RONNIE JACKSON, JR. v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                        No. 06-05479    W. Mark Ward, Judge


              No. W2009-02427-CCA-R3-CO - Filed September 15, 2010


Following entry of “best interest” guilty pleas to one count of aggravated robbery and two
counts of aggravated assault, the Petitioner, Ronnie Jackson, Jr., filed a petition for a writ of
error coram nobis on the ground that newly discovered evidence proving his innocence
affected the voluntariness of his guilty plea. The Shelby County Criminal Court, following
a hearing, denied relief. On appeal, the Petitioner argues that the coram nobis court abused
its discretion in finding that the newly discovered evidence was not credible, that he was not
without fault in failing to present this evidence earlier, and that he failed to establish that he
would not have entered his guilty pleas had he been aware of this evidence. Upon review,
we affirm the judgment of the coram nobis court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which T HOMAS T.
W OODALL and J OHN E VERETT W ILLIAMS, JJ., joined.

Patrick E. Stegall, Memphis, Tennessee, for the Defendant-Appellant, Ronnie Jackson, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; William L. Gibbons, District Attorney General; and P. Thomas Hoover, Jr.,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                           OPINION

       On May 3, 2007, the Petitioner entered “best interest” guilty pleas, pursuant to Alford
v. North Carolina, 400 U.S. 25, 91 S. Ct. 160 (1970), to one count of aggravated robbery and
two counts of aggravated assault in exchange for an effective eight-year sentence. At the
guilty plea hearing, the State reiterated the facts underlying the Petitioner’s guilty pleas:
             If this matter [had gone] to trial, the State would have shown that
       between February 26th [sic] of ‘06 and March 1st [sic] of 2006, the [Petitioner]
       went with his co-defendants in McDonald’s on Hacks Cross in Shelby County
       armed with guns and robbed the store at gunpoint, taking money from the
       manager and during the course of this robbery, aimed a gun at two other
       employees putting them in fear of their life.

        On August 20, 2007, a little more than three months after entry of his guilty pleas, the
Petitioner filed a petition for habeas corpus relief, which was treated as a petition for post-
conviction relief, in which he alleged in part that his guilty pleas were involuntary and
unknowing because trial counsel rendered ineffective assistance in failing to properly
investigate his case. See Ronnie Jackson, Jr. v. State, No. W2008-02280-CCA-R3-PC, 2009
WL 3430151, at *1 (Tenn. Crim. App., at Jackson, Oct. 26, 2009), perm. to appeal denied
(Tenn. Apr. 16, 2010). During the post-conviction hearing, trial counsel testified that he filed
a motion to suppress the victim’s identification on the ground that it must have been coerced
since the perpetrators were wearing masks during the robbery. Id. at *4. Trial counsel also
testified that he informed the Petitioner that it was in his best interest to accept the offer from
the State of an effective eight-year sentence as a Range I, standard offender, given the
overwhelming evidence against him, which included the victim’s identification of him and
the likelihood that his three codefendants would testify against him at trial. Id. In addition,
counsel noted that the Petitioner faced a maximum sentence of approximately fifty years as
a Range II, multiple offender if he proceeded to trial. Id. The Petitioner testified at the post-
conviction hearing that he believed the “photo[]spread used to identify him was ‘highly
suggestive’ due to the arrangement of the photos and the fact that [everything but] his eyes
were covered.” Id. at *5. During cross-examination, the Petitioner admitted that it was in
his best interest to plead guilty because he faced a sentence of up to fifty years if he
proceeded to trial. Id. The post-conviction court denied relief, finding that the Petitioner
failed to satisfy his burden of proving that trial counsel was ineffective or that his plea was
involuntary. Id. On appeal, this court affirmed the post-conviction court’s denial of relief.
Id. at *9. It specifically concluded that the Petitioner failed to show that trial counsel failed
to adequately investigate his case. Id.

        On February 16, 2009, nearly two years after entry of his guilty plea, the Petitioner
filed a pro se writ of error coram nobis generally alleging that newly discovered exculpatory
evidence affected the voluntariness of his guilty plea. The State filed a response arguing that
the petition was untimely and the Petitioner failed to provide an explanation as to why he had
not discovered this evidence sooner. Private counsel was appointed, and the Petitioner filed
an amended petition for a writ of error coram nobis alleging that due process required a
tolling of the statute of limitations because he first became aware of Brandon Rodgers’s false
identification of him approximately two years after entry of his guilty plea, which made his

                                                -2-
guilty plea unknowing and involuntary. Attached to the amended petition was an affidavit
signed by Rodgers stating the following:

                [Neither] [t]he defendant, Ronnie Jackson[,] Jr., nor his counsel at the
       beginning of case #06-05479 were aware that detective(s) within the said case
       . . . coerced me to make a false identification of Ronnie Jackson. After I made
       a failed third attempt to identify the Robbery suspect of this case by a photo
       spread, I randomly selected other pictures [and the] detective . . . told me I was
       “wrong” until I pointed at Ronnie Jackson’s picture and was told he was the
       one that robbed me at work (McDonalds).

The State filed a response to the amended petition claiming that the Petitioner did not allege
anything in his amended petition for a writ of error coram nobis that would have infringed
his due process rights and that the Petitioner could have discovered this evidence with due
diligence since “[t]he recanting witness’s affidavit mentions nothing that indicated his
testimony would have been anything different than what the petitioner alleges in his petition
and accompanying affidavit.”

       At the November 12-13, 2009 hearing on the petition for a writ of error coram nobis,
the Petitioner presented testimony from the victim, Brandon Rodgers and entered the photo
spread signed by Rodgers into evidence. The State did not present any witness testimony but
entered into evidence the statement that Rodgers gave to police and the statement that Alonzo
Jones, a friend of the Petitioner’s, gave to police.

       Brandon Rodgers testified that he was working at McDonald’s the day that the
offenses in this case took place. He said that approximately two or three days after the
incident, a detective came to his work and asked him if he could identify the individuals
responsible for the incident in a photo spread. Rodgers said that the detective covered the
pictures of the individuals in the photo spread so that only their eyes were showing, since the
perpetrators were wearing masks during the incident with only their eyes visible. After the
photo spread was entered into evidence, Rodgers said that he could not remember which
picture he first chose, but he “just made a selection.” Then the detective asked him if he was
sure that this was the person involved in the incident, and Rodgers said, “I’m not positive.”
The detective then asked him if he wanted to make another selection. Rodgers pointed to
another photograph, and the detective asked him if he was sure. He said, “[Y]es[,] I believe
that’s him.” Rodgers said that the detective again asked him if he was sure about his
selection. Rodgers said, “[Y]eah[,] and [the detective] said, well that’s the right person.”
When asked if the detective told him the picture that he wanted him to choose, Rodgers
replied, “He didn’t exactly point it out, but he let me make another selection[.]” He said that
at the time that the detective showed him the photo spread, he “was nervous” and “felt

                                              -3-
pressured to pick the right picture.” Rodgers said that he believed he correctly identified the
Petitioner as one of the individuals involved in the incident. He also said that he told the
detective the truth that day about what happened. Rodgers said that he was contacted by the
Petitioner’s sister, with whom he had attended middle school, to see if he had any
information about the incident. Rodgers told the Petitioner’s sister what happened when the
detective presented him with the photo spread. He said he later signed an affidavit written
by the Petitioner regarding the identification process. Rodgers said that he talked to the
Petitioner about the photo spread procedure a few days after his conversation with the
Petitioner’s sister. Rodgers said that he believed that a year or two passed between the
Petitioner’s entry of his guilty pleas and his initial contact with the Petitioner’s sister. He
acknowledged that he gave a statement to the detective in which he said that he was sure the
second picture he identified was the individual involved in the incident. He also admitted
that he told the detective that the Petitioner was the individual who was carrying the gun
during the robbery. Rodgers said that he would have testified in accordance with his
statement at trial had he been given the chance.

         The Petitioner also testified at the coram nobis hearing. He stated although he
maintained his innocence throughout the case, he pleaded guilty to the offenses because he
thought that it was in his best interest to do so. The Petitioner said that after he pleaded
guilty, he filed a petition for habeas corpus relief, which was treated as a petition for post-
conviction relief, wherein he alleged ineffective assistance of counsel. He said that the post-
conviction court denied relief, and on February 16, 2009, he filed his petition for a writ of
error coram nobis. The Petitioner asserted that the victims at McDonald’s were “coerced to
pick an identification.” Although he received his discovery packet prior to entering his guilty
pleas, the Petitioner claimed that “everything wasn’t in there, [and] as far as [the photo
spread] identification, it was blacked out, I couldn’t see it.” The Petitioner said that he
pleaded guilty because he did not have any evidence to prove that the offenses with which
he was charged were “fraudulent.” He said that at the time he pleaded guilty he did not
“have every other part [of the evidence against him], like every statement from every victim
that I have now, such as Ms. Moore’s statement, stating that the eyes [of the perpetrators]
resembled two other employees that had worked [at McDonald’s]. He claimed “he was given
these statements after [he] pled guilty[,]” and they were not included in his discovery packet.

       The Petitioner said that he asked Rodgers what happened during the identification
process. He said that he did not pay Rodgers or threaten him in exchange for the
information. He claimed that if he had known the circumstances surrounding Rodgers’s
identification of him he would not have pleaded guilty. The Petitioner said that after his
discussion with Rodgers about the identification process, he asked him to sign an affidavit
that he drafted. He acknowledged that other employees identified him from the photo
spreads. However, when he learned that Rodgers’s identification was coerced, he also felt

                                              -4-
that the other identifications made by other employees were also coerced. The Petitioner
disputed whether his friend, Alonzo Jones, told a detective that the Petitioner had confessed
to the crime. However, he admitted that either one or both of his codefendants would most
likely have testified against him had he proceeded to trial. The Petitioner said that the time
between his guilty pleas and asking his sister to contact Rodgers was “a year, or two.” He
acknowledged that he knew Rodgers was a witness prior to trial but was unsure whether his
attorney actually contacted Rodgers. He said that his attorney did not “try to go get any
evidence to challenge [the victim’s] statements[.]” Instead, he claimed trial counsel was
primarily concerned with getting him to accept the plea offered by the State. He said that he
asked his sister to talk to Rodgers when he finally received the full statements from the
victims, which was approximately a year after he entered his guilty pleas. The Petitioner said
that it took him approximately another year to research his case, and then he asked his sister
to contact the victim about what actually happened. He admitted he was aware prior to trial
that the victim’s identification could have been challenged since the individuals who robbed
the McDonald’s were wearing masks. He also acknowledged that he had previously filed a
post-conviction petition alleging that trial counsel had not properly investigated his case.
Finally, the petitioner admitted that his post-conviction claim was identical to his current
coram nobis claim.

       On November 13, 2009, the Shelby County Criminal Court entered a written order
dismissing the Petitioner’s petition for a writ of error coram nobis on the following grounds:
(1) the testimony of Brandon Rodgers was not credible regarding the detective’s alleged
coercion during the identification procedure, (2) the Petitioner failed to show that he was
without fault in failing to present this evidence before trial, at trial, or during the post-
conviction proceedings, and (3) the Petitioner failed to show that had he been aware of
Rodgers’s information regarding the suggestive identification procedure, he would not have
pleaded guilty. The Petitioner then filed a timely notice of appeal.

        The Petitioner now appeals the dismissal of his petition for a writ of error coram nobis
and again argues that newly discovered evidence proving his innocence affected the
voluntariness of his guilty plea. He also contends that due process concerns tolled the statute
of limitations in this case. In response, the State contends that the coram nobis court properly
dismissed the petition. Specifically, the State argues that the petition was time-barred, that
the Petitioner should have presented the evidence at an earlier proceeding, that the Petitioner
failed to demonstrate the veracity of the newly discovered evidence, and that the Petitioner
failed to establish that he would not have entered his guilty plea had he known of the newly
discovered evidence. We agree with the State.

      A writ of error coram nobis is available to convicted defendants. T.C.A. § 40-26-
105(a) (2006). However, a writ of error coram nobis is an “extraordinary procedural

                                              -5-
remedy[,]” which “fills only a slight gap into which few cases fall.” State v. Mixon, 983
S.W.2d 661, 672 (Tenn. 1999) (citing Penn v. State, 670 S.W.2d 426, 428 (Ark. 1984));
State v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002), perm. to appeal denied
(Tenn. May 19, 2003). “The purpose of this remedy ‘is to bring to the attention of the [trial]
court some fact unknown to the court, which if known would have resulted in a different
judgment.’” State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App. 1995) (quoting State ex
rel. Carlson v. State, 407 S.W.2d 16, 167 (Tenn. 1966)), perm. to appeal denied (Tenn. Oct.
30, 1995).

       Tennessee Code Annotated section 40-26-105 provides guidance regarding writs of
error coram nobis:

               Upon a showing by the defendant that the defendant was without fault
       in failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial.

T.C.A. § 40-26-105 (b) (2006). In addition to the requirements in this rule, the “subsequently
or newly discovered evidence” must also be admissible and material to the issues alleged in
the petition. Hart, 911 S.W.2d at 375.

       In the context of a guilty plea, the petitioner requesting a writ to issue must “present
newly discovered evidence [showing] that his plea was not voluntarily or knowingly
entered.” Newsome v. State, 995 S.W.2d 129, 134 (Tenn. Crim. App. 2002), perm. to appeal
denied (Tenn. Apr. 19, 1999). In other words, “the corum nobis court must consider the
impact of the newly discovered evidence on the validity of the petitioner’s plea.” Stephen
Wladarz v. State, No. E2008-02179-CCA-R3-CO, 2010 WL 1998766, at *4 (Tenn. Crim.
App., at Knoxville, May 19, 2010).

      The Tennessee Supreme Court outlined the process that the trial court should follow
when considering a petition for a writ of error coram nobis:

               [W]e hold that in a coram nobis proceeding, the trial judge must first
       consider the newly discovered evidence and be reasonably well satisfied with
       its veracity. If the defendant is without fault in the sense that the exercise of
       reasonable diligence would not have led to a timely discovery of the new
       information, the trial judge must then consider both the evidence at trial and



                                              -6-
       that offered at the coram nobis proceeding in order to determine whether the
       new evidence may have led to a different result.

State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007) (quotations omitted).

        “The decision to grant or deny a petition for the writ of error coram nobis on the
ground of subsequently or newly discovered evidence rests within the sound discretion of the
trial court.” Hart, 911 S.W.2d at 375 (citations omitted). If the court determines that the
petitioner is entitled to relief, the judgment shall be set aside and the petitioner shall be
granted a new trial. T.C.A. § 40-26-105(c) (2006). In order to receive a new trial because
of newly or subsequently discovered evidence, the Petitioner must establish:

       (1) the grounds and the nature of the newly discovered evidence;

       (2) why the admissibility of the newly discovered evidence may have resulted
       in a different judgment had the evidence been admitted at the previous trial;

       (3) the petitioner was without fault in failing to present the newly discovered
       evidence at the appropriate time; and

       (4) the relief sought by the petitioner.

Newsome, 995 S.W.2d at 133 (citing Hart, 911 S.W.2d at 374-75) (internal footnote
omitted). Affidavits supporting a petition for a writ of error coram nobis should be filed with
the petition itself or at some time prior to the hearing. Hart, 911 S.W.2d at 375 (citing Ross
v. State, 170 S.W. 1026, 1027-28 (1914); State v. Todd, 631 S.W.2d 464, 466-67
(Tenn.Crim.App. 1981), perm. to appeal denied (Tenn. 1982)).

       Unlike motions to reopen a post-conviction petition, petitions for a writ of error coram
nobis typically require a hearing because they are fact-specific:

              The grounds for seeking a petition for writ of error coram nobis are not
       limited to specific categories, as are the grounds for reopening a post-
       conviction petition. Coram nobis claims may be based upon any “newly
       discovered evidence relating to matters litigated at the trial” so long as the
       petitioner also establishes that the petitioner was “without fault” in failing to
       present the evidence at the proper time. Coram nobis claims therefore are
       singularly fact-intensive. Unlike motions to reopen, coram nobis claims are
       not easily resolved on the face of the petition and often require a hearing.



                                              -7-
Harris v. State, 102 S.W.3d 587, 592-93 (Tenn. 2003) (“Harris I”).

        The statute of limitations for a petition for a writ of error coram nobis is one year from
the date the judgment becomes final in the trial court. T.C.A. § 27-7-103; Mixon, 983
S.W.2d at 671. For the purposes of a coram nobis petition, a judgment becomes final thirty
days after the entry of the trial court’s judgment if no post-trial motions are filed or upon
entry of an order disposing of a timely post-trial motion. Mixon, 983 S.W.2d at 670. The
State has the burden of raising the statute of limitations bar as an affirmative defense. State
v. Harris, 301 S.W.3d 141, 144 (Tenn. 2010) (“Harris II”) (citing Harris, 102 S.W.3d at 593
(“Harris I”)). The issue of whether a claim is barred by an applicable statute of limitations
is a question of law, which this court reviews de novo. Id. at 144 (citing Brown v. Erachem
Comilog, Inc., 231 S.W.3d 918, 921 (Tenn. 2007)).

        Here, the petitioner entered his guilty pleas on May 3, 2007, and then filed his petition
for a writ of error coram nobis nearly two years later on February 16, 2009. The Petitioner
argued in his coram nobis petition and on appeal that the statute of limitations should be tolled
for due process concerns, since he first became aware of Rodgers’s information regarding the
coercive identification process sometime after the statute of limitations lapsed. See Workman,
41 S.W.3d at 103 (holding that due process concerns may require that the statute of limitations
for filing a petition for a writ of error coram nobis be tolled). In Harris II, the Tennessee
Supreme Court determined that due process considerations may toll the one-year statute of
limitations for a writ of error coram nobis:

               When a petitioner seeks a writ of error coram nobis based on newly
       discovered evidence of actual innocence, due process considerations may
       require tolling of the statute of limitations. Workman v. State, 41 S.W.3d 100,
       101 (Tenn. 2001). These due process considerations refer to the principle that
       “before a state may terminate a claim for failure to comply with procedural
       requirements such as statutes of limitations, due process requires that potential
       litigants be provided an opportunity for the presentation of claims at a
       meaningful time and in a meaningful manner.” Burford v. State, 845 S.W.2d
204, 208 (Tenn. 1992). Whether due process considerations require tolling of
       a statute of limitations is a mixed question of law and fact, which we review de
       novo with no presumption of correctness. See Vaughn v. State, 202 S.W.3d
106, 115 (Tenn. 2006).

Harris, 301 S.W.3d at 145 (“Harris II”)). In order to determine whether due process concerns
require a tolling of the statute of limitations, “a court must weigh the petitioner’s interest in
obtaining a hearing to present a later-arising ground for relief against the State’s interest in



                                                -8-
preventing stale and groundless claims. Id. (citing Workman, 41 S.W.3d at 103). In weighing
these interests, courts should use the following test:

       (1) determine when the limitations period would normally have begun to run;

       (2) determine whether the grounds for relief actually arose after the limitations
       period would normally have commenced; and

       (3) if the grounds are “later-arising,” determine if, under the facts of the case,
       a strict application of the limitations period would effectively deny the
       petitioner a reasonable opportunity to present the claim.

Id. (citing Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995)).

        In applying this test, we must first determine when the limitations period would
normally have begun to run. Here, the statute of limitations period would have begun to run
on June 2, 2007, thirty days after the Petitioner entered his guilty plea, since it appears that
no post-trial motions were filed in this case. Therefore, the statute of limitations would have
expired one year later on June 2, 2008. Here, the Petitioner did not file his petition for a writ
of error coram nobis until February 16, 2009, approximately eight months after the statute of
limitations lapsed. Second, we must determine whether the grounds for relief arose after the
statute of limitations would normally have commenced. At the coram nobis hearing, the
Petitioner testified that he did not begin investigating the identification process until after he
received the statements of several victims, which was approximately a year after he entered
his guilty pleas. He then stated that it took him approximately another year to research his
case before asking his sister to contact Rodgers. Despite the Petitioner’s favorable, though
vague, testimony regarding the time line of critical events, we do not conclude that his
grounds for relief arose after the one year statute of limitations commenced. First, the
Petitioner acknowledged during the coram nobis hearing that he knew the name of the victim
who identified him and failed to contact him prior to trial. Moreover, this court’s opinion
from the Petitioner’s post-conviction case makes it clear that the Petitioner believed that the
identification process was coercive prior to trial and ordered trial counsel to file a motion to
suppress on that basis. Id. at *4. Therefore, the Petitioner’s grounds for relief did not arise
after the one year statute of limitations commenced. In light of this determination, we do not
need to consider whether a strict application of the statute of limitations would deny the
Petitioner a reasonable opportunity to present his claim.

        In considering whether the statute of limitations is tolled for due process concerns, we
note that an evidentiary hearing on the petition for a writ of error coram nobis was conducted
in this case. However, in the order denying relief, the coram nobis court declined to address

                                               -9-
whether the statute of limitations was tolled in this case. Based on the record and the
transcript from the coram nobis hearing, we decline to toll the statute of limitations in this
case. However, in the event of further review, we will address the Petitioner’s claim on its
merits. See Arthur L. Armstrong v. State, No. M2008-02328-CCA-R3-CO, 2010 WL
2977890, at *12 (Tenn. Crim. App., at Nashville, July 30, 2010) (This court refrained from
tolling the statute of limitations but felt that the interests of justice and the possibility of
further review required an examination of the petitioner’s claim on its merits since an
evidentiary hearing had been conducted).

        The record in this case shows that the coram nobis court did not abuse its discretion
in denying the petition. Following a hearing, the court found that the testimony of Rodgers
was not credible. It also found that the Petitioner failed to show that he was without fault in
failing to present this evidence before or during trial or during the post-conviction proceedings
and failed to show that he would not have pleaded guilty had he been aware of Rodgers’s
information regarding the coercive identification procedure. See Vasques, 221 S.W.3d at 527.
We agree with the findings of the coram nobis court. Rodgers’s account of the detective’s
photo spread procedure was confusing and inconsistent. Although Rodgers signed an
affidavit indicating the coercive nature of the identification procedure, Rodgers’s testimony
at the coram nobis hearing did not establish that the procedure was in any way coercive. In
addition, Rodgers testified that he chose a total of two pictures in the photo spread, while his
affidavit states that he made three failed attempts before choosing the Petitioner’s photograph.
He further testified that he believed he correctly identified the Petitioner as one of the
individuals involved in the robbery, thereby undercutting the Petitioner’s claim that his pleas
were involuntary because he did not have this “exculpatory” evidence at the time that he
entered his pleas. Moreover, although the Petitioner claimed that he failed to present this
evidence earlier because he did not receive the victim’s statements until after he entered his
guilty pleas, he acknowledged during the coram nobis hearing that he was aware prior to trial
that Rodgers was the victim who identified him and that the photo spread identification could
have been challenged because the perpetrators were wearing masks.

        Finally, as noted by the coram nobis court, the Petitioner’s claims in his coram nobis
petition were almost identical to the claims in his post-conviction petition, wherein he alleged
ineffective assistance of counsel based on trial counsel’s failure to properly investigate his
case. During the coram nobis hearing, the Petitioner admitted that his post-conviction claim
was the same as his coram nobis claim. Following the hearing, the coram nobis court
determined that the Petitioner “fully litigated the issue of ineffective assistance of counsel due
to an inadequate investigation in his post-conviction proceeding” and that his petition for a
writ of error coram nobis was “nothing more than an attempt to litigate this issue again.” See
Harris, 301 S.W.3d at 148 (“Harris II”) (quoting People v. Hyung Joon Kim, 202 P.3d 436,
447 (Cal. 2009) (holding that the writ of coram nobis is “not a ‘catch-all’ remedy that enables

                                              -10-
convicted persons to ‘litigate and relitigate the propriety of their convictions ad infinitum’”).
We agree. Accordingly, we conclude that the coram nobis court did not abuse its discretion
in denying relief.

                                       CONCLUSION

       We conclude that the Petitioner is not entitled to relief pursuant to a writ of error coram
nobis. The Shelby County Criminal Court’s judgment is affirmed.


                                                      ______________________________
                                                      CAMILLE R. McMULLEN, JUDGE




                                               -11-